DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2021 was considered by the examiner.

Drawings
The drawings were received on 03 September 2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 03 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/774,402 and US 10,858,750 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Status
Claims 1-10 are pending.
Claims 1-10 are allowed.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a tin-plated copper terminal comprising (i) a substrate of copper/copper alloy, (ii) an intermediate zinc layer formed on the substrate made of zinc alloy with a thickness of 0.10-5.0 μm, and (iii) a tin layer of tin/tin alloy formed on the zinc layer with a proportion of a length occupied by low-angle grain boundaries is not less than 2% and not more than 30% with respect to a total length of all crystal grain boundaries. None of the prior art discloses (iii), specifically, none of the prior art explicitly discloses the low-angle grain boundaries limitations, nor teaches or suggests the process steps to make the tin layer, which would yield the claimed structure being inherently present, though not expressly claimed. 
To achieve the low-angle grain boundaries, the applicants disclose controlling this feature by using a treatment of electroplating using and organic acid, an acidic solution, a pyrophosphoric, an alkaline bath or the like, and preferably organic acid or sulfonic acid bath (Paragraph [0049]) and applicants specifically disclose a melting treatment such as reflowing is not performed (Paragraph [0049]). Applicants specifically disclose the tin plating conditions for examples 1-19, which exhibit the claimed low-angle grain boundaries (Table 1; Paragraph [0069]), including tin methanesulfonate (200 g/L), methanesulfonic acid (100 g/L), additive, bath temperature of 35°C, and a current density of 5 A/dm2 (Paragraph [0069]). 
Given the absence of motivation in the prior art and the applicants’ disclosed process, there is insufficient evidence to indicate to one of ordinary skill in the art that the claimed feature is inherent in prior art terminals, or that it would have been obvious to modify known tin plated copper terminals to arrive at the combination of claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Pages 5-6 of Remarks, filed on 03 September 2021, with respect to the objections of the drawings and Claims 1 and 8 have been fully considered and are persuasive. Specifically, the applicants have amended the drawings to present Figures 6-8 with clear axes and amended Claims 1 and 8 to obviate the objections. The objections of the drawings and Claims 1 and 8 have been withdrawn. 
Applicant’s arguments and amendments, see Pages 6-7 of Remarks, filed 03 September 2021, with respect to the rejections of Claims 6 and 8 over 35 USC 112(b) have been fully considered and are persuasive. Specifically, the applicants have amendment Claims 6 and 8, to remove indefinite subject matter and provide sufficient antecedent basis, respectively. The 35 USC 112(b) rejections of Claims 6 and 8 have been withdrawn.
Applicant’s arguments and the filing of a terminal disclaimer, see Terminal Disclaimer and Page 7 of Remarks, filed on 03 September 2021, with respect to the provision and non-provisional non-statutory double patenting rejections of Claims 1-10 have been fully considered 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784    
                                                                                                                            /JOHN D SCHNEIBLE/Examiner, Art Unit 1784